DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a mobile charging station for charging an electric construction vehicle during a transportation thereof, the mobile charging station comprising: a transportation vehicle including a first electric power source, wherein the electric construction vehicle is adapted to be positioned on the transportation vehicle for transportation thereof; and a power management device adapted to be positioned on the transportation vehicle, wherein the power management device is adapted to be coupled with each of the first electric power source and a battery system associated with the electric construction vehicle, and wherein the power management device is adapted to: receive a first amount of electric power from the first electric power source; regulate the first amount of electric power received from the first electric power source based on a power requirement of at least one of the battery system and the transportation vehicle; and supply a second amount of electric power to the battery system based on the power requirement of the battery system.
Regarding claims 2 – 11, the claims are dependent upon claim 1 and is therefore allowable.
Regarding claim 12, the prior art does not teach or suggest the combination of wherein, inter alia, a method of charging an electric construction vehicle during a transportation thereof, the method comprising: providing a transportation vehicle for transporting the electric construction vehicle, the transportation vehicle including a first electric power source; positioning the electric construction 
Regarding claims 13-20, the claims are dependent upon claim 12 and is therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180108252 A1	Pividori; Marcelo
US 20160257293 A1	Takahashi; Chiaki et al.
US 20130002198 A1	McCluskey; Philip H. et al.
US 20100297883 A1	Burlak; Gary Joseph et al.
US 20060048516 A1	Tenbrock; Friedrich et al.
US 20050001606 A1	Kagoshima, Masayuki
US 5583418 A	Honda; Satoshi et al.
US 4104994 A	Phillips; Bernard C.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859